DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments of 12/03/21 have been entered. Claims 1-19 are currently pending in the application. Claims 4-10 and 15-19 are withdrawn for being drawn towards nonelected species. Claims 1-3 and 11-14 are considered.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 12/03/21 is acknowledged.
Claims 4-10 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/21.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 01/28/21 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
At pg. 22 line 23 “the drive circuit 6” should read --the control circuit 6--.
At pg. 16 line 31 “the voltage detector 6d” should read --the boost voltage obtainer 6d-- or --the voltage detector 6g-- as may be appropriate.
Appropriate correction is required.

Claim Objections
Claims 1, 11 and 13-14 are objected to because of the following informalities:  
At claim 1 line 10 “electric current” should read --the electric current--.
At claim 11 line 23 “the boost prohibition period is started” should read --start the boost prohibition period--.
At claim 11 line 24 “interrupting electric current supplied” should read --interrupting electric current is supplied--.
At claim 13 line 4 “a predetermined first period passed” should read --a predetermined first period is passed--.
At claim 13 line 13 “a predetermined period of time passed” should read --a predetermined period of time is passed--.
In claim 13 options (i) and (vi) appear redundant.
At claim 14 line 3 “the predetermined first period passed” should read --the predetermined first period is passed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the boost control device” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the injection control device.
Claim 2 recites the limitation “a boosted voltage” in line 3. It is unclear whether this is the same boosted voltage as introduced at claim 1 line 3. For examination purposes the limitation in claim 2 will be considered as --the boosted voltage--.
Claim 2 recites the limitation “a battery voltage” in line 5. It is unclear whether this is the same battery voltage as introduced at claim 1 line 3. For examination purposes the limitation in claim 2 will be considered as --the batter voltage--.
Claims 2-3 are rejected for depending upon an indefinite base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/126,535 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, the reference application claims an injection control device for controlling injection by supplying electric current to a fuel injection valve, the injection control device comprising:
a booster circuit boosting a battery voltage to generate a boosted voltage in a boost capacitor (claim 1);
a boost controller controlling the booster circuit to start boosting when the boosted voltage falls below a charge start threshold, and to end boosting when the boosted voltage rises above a full-charge threshold (claim 1);

a power interruption controller interrupting electric current supplied by the drive circuit to the fuel injection valve (claim 1); and
a regeneration circuit passing a regenerative current from the fuel injection valve to the boost capacitor of the booster circuit, wherein the regenerative current is caused by interruption control by the power interruption controller (claim 1), wherein
the boost controller stops boosting by the booster circuit during a boost prohibition period (claim 1).
Regarding claim 2, the reference application claims the injection control device according to claim 1.
The reference application further claims wherein the power interruption controller performs the interruption control as at least one of:
interruption of a boosted current supplied to the fuel injection valve by the drive circuit when an energization current is equal to or greater than a peak current threshold (claim 2), and
interruption of a battery current supplied to the fuel injection valve by the drive circuit (claim 2).
	The reference application claims interruption of a current rather than interruption of a voltage as claimed in the instant application. However, as the quantities are related by Ohm’s law the claims are not patentably distinct.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a device interrupting a boosted or battery current supplied to the fuel injection valve would necessarily also interrupt a boosted voltage or batter voltage as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MAYUZUMI (US 8,081,498).
Regarding claim 1, MAYUZUMI discloses an injection control device (i.a. Fig. 7) for controlling injection by supplying electric current to a fuel injection valve, the boost control device comprising:
a booster circuit (100) boosting a battery voltage (1) to generate a boosted voltage in a boost capacitor (130);
a boost controller (150) controlling the booster circuit to start boosting when the boosted voltage falls below a charge start threshold (i.a. col. 8 lines 24-26), and to end boosting when the boosted voltage rises above a full-charge threshold (i.a. col. 9 lines 26-28);
a drive circuit (200) supplying electric current to a fuel injection valve using the boosted voltage (100A) or the battery voltage (210);
a power interruption controller (300) interrupting electric current supplied by the drive circuit to the fuel injection valve (via switches 202,212,221,222); and
a regeneration circuit (51,52) passing a regenerative current from the fuel injection valve to the boost capacitor of the booster circuit (col. 14 lines 42-44), wherein the regenerative current is caused by interruption control by the power interruption controller (col. 14 lines 45-48), wherein
the boost controller stops boosting by the booster circuit during a boost prohibition period (i.e. after 403, see Fig. 3a).
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 and 2173.05(g). Hence, the functional limitations underlined above, which are narrative in 
Regarding claim 2, MAYUZUMI discloses the injection control device according to claim 1, wherein the power interruption controller performs the interruption control as at least one of: 
interruption of a boosted voltage supplied to the fuel injection valve by the drive circuit when an energization current is equal to or greater than a peak current threshold, and 
interruption of a battery voltage supplied to the fuel injection valve by the drive circuit (i.e. at 466 in Fig. 3e the battery voltage is interrupted, n.b. col. 2 line 19).
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 and 2173.05(g). Hence, the functional limitations underlined above, which are narrative in form have been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In the instant case the injection control device of MAYUZUMI is capable of performing the recited functions as it discloses the recited functions as cited above.
Regarding claim 3, MAYUZUMI discloses the injection control device according to claim 1.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 and 2173.05(g). Hence, the functional limitation “wherein the boost controller stops boosting by the booster circuit in a predetermined first period, wherein the predetermined first period begins when .

Allowable Subject Matter
Claims 11-14 are allowed.
Withdrawn claims 15-19 are eligible for rejoinder when the application is in condition for allowance.
The following is an Examiner’s statement of reasons for allowance:
MAYUZUMI (US 8,081,498) is considered to be the closest prior art of record.
Regarding claim 11, MAYUZUMI discloses (Fig. 7) an injection control device comprising:
a control circuit (300);
a booster circuit (100) configured to generate a boost voltage (col. 6 lines 34-36), and including: a boost inductor (110), a boost switch (120), a boost resister (160), a boost diode (140), and a boost capacitor (130);
a regenerative circuit (51,52) configured to pass a regenerative current towards the booster circuit (col. 14 lines 42-44);
a discharge switch (202) located electrically between the booster circuit and a fuel injection valve (31,32)(Fig. 7);
a constant current switch (212) located electrically between a battery voltage (210) and the fuel injection valve (Fig. 7);
a high side terminal configured for connection to a fuel injection valve (upper ends of 31,32);
a low side terminal configured for connection to a low side of the fuel injection valve (lower ends of 31,32), and associated with a low-side voltage;

a current detection resistor (223) configured to receive current from the low-side drive switch (Fig. 7),
wherein the control circuit is configured to:
(i) start charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or smaller than a predetermined charge start threshold (implied at col. 8 lines 24-26); and
(ii) stop charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or greater than a full-charge threshold (implied at col. 9 lines 26-28); and
(iii) prohibit the booster circuit from charging the boost capacitor during a boost prohibition period (i.e. after 403).
The prior art fails to teach or render obvious the claim limitation “wherein the control circuit is configured to: …(iv) the boost prohibition period is started when a power interruption controller interrupting electric current supplied by the drive circuit to the fuel injection valve” in the manner defined in the instant claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747